Case 1:18-cv-01025-TWP-DLP Document 42 Filed 06/05/19 Page 1 of 1 PageID #: 162




                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 HEATHER HICKS, Individually and as               )
 Special Administratrix of Kevin Hicks, Deceased, )
                                                  )
              Plaintiff,                          )
                                                  )
        v.                                        ) Case No. 1:18-cv-01025-TWP-DLP
                                                  )
 THE CITY OF INDIANAPOLIS, THE                    )
 INDIANAPOLIS METROPOLITAN POLICE )
 DEPARTMENT, and ROBERT CARMICHAEL, )
                                                  )
              Defendants.                         )

                                       Order of Dismissal

        This matter came before the Court on the parties’ Stipulation of Dismissal. Filing No. 41.

 The Court, being fully advised, now GRANTS that stipulation.

        WHEREFORE, IT IS ORDERED that all claims in this case are hereby DISMISSED with

 prejudice.

              Date: 6/5/2019

                                                     ________________________
                                                     Hon. Tanya Walton Pratt, Judge
                                                     United States District Court
 Distribution:
                                                     Southern District of Indiana
Service will be made electronically
on all ECF-registered counsel of record
via email generated by the Court’s ECF system.
